27 B.R. 86 (1983)
In re Kirby D. DELK, Debtor.
Bankruptcy No. BK-82-00754.
United States Bankruptcy Court, W.D. Oklahoma.
January 28, 1983.
Herbert M. Graves, Jack S. Dawson and David Kaserman, Oklahoma City, Okl., for debtor.
Teresa M. Black, Asst. U.S. Atty., Oklahoma City, Okl., for Farm Home Admin.; Tsu Louis Kreedler, for Small Business Admin., both of whom are secured creditors and object to the application.

ORDER
RICHARD L. BOHANON, Bankruptcy Judge.
On January 27, 1983 there came on for hearing the Debtor's oral application to enter *87 into the attached[*] Attorney Fee Agreement which is not in the ordinary course of business of this Chapter 11 proceeding as provided in 11 U.S.C. § 363(b).
At the hearing the Debtor was represented by his duly appointed attorney, Herbert M. Graves, and appearing with him were Jack S. Dawson and David Kaserman. The Farm Home Administration appeared through Teresa M. Black, Assistant United States Attorney and the Small Business Administration appeared through Tsu Louis Kreedler, both of whom are secured creditors and object to the application.
The application seeks to allow the Debtor to use estate money to pay fees for his defense in an indictment pending in the United States District Court for the Western District of Oklahoma in United States of America v. Kirby D. Delk, No. CR-83-1-W.
Pursuant to arguments of counsel the Court finds and concludes that appointment of an attorney to defend against an indictment and use of funds of the Debtor's bankruptcy estate for those purposes is not authorized by 11 U.S.C. § 327(a) in that it does not relate to duties under title 11 U.S.C.
Accordingly the application is DENIED.
This Court certifies that since the trial is set for February 14, 1983 circumstances require immediate review by a district judge pursuant to Rule (e)(3) of the District Court Rule on Referral of Bankruptcy Cases, Misc. Order No. 9.
NOTES
[*]  Agreement omittedEditor.